 Case 19-22020     Doc 234   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Main
                             Document      Page 1 of 20



                    UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

In re:                                    )
                                          )
CAH ACQUISITION COMPANY 11, LLC, )
dba LAUDERDALE COMMUNITY                  )        Case No. 19-22020-DSK
HOSPITAL,                                 )
                                          )        Chapter 11
            Debtor.                       )
__________________________________________)

 OBJECTION OF THE UNITED STATES DEPARTMENT OF HEALTH AND
                       HUMAN SERVICES
  TO DEBTOR’S MOTION FOR ENTRY FOR AN ORDER (A) APPROVING
 THE SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE
  AND CLEAR OF LIENS, INTERESTS, CLAIMS, AND ENCUMBRANCES
    PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE; (B)
    AUTHORIZING DEBTOR’S ASSUMPTION AND ASSIGNMENT OF
  CERTAIN UNEXPIRED LEASES AND EXECUTORY CONTRACTS AND
     DETERMINING CURE AMOUNTS AND APPROVING DEBOTR’S
    REJECTION OF THOSE UNEXPIRED LEASES AND EXECUTORY
 CONTRACTS WHICH ARE NOT ASSUMED AND ASSIGNED PURSUANT
  TO SECTION 365 OF THE BANKRUPTCY CODE; (C) APPROVING BID
AND SALE PROCEDURES; (D) WAIVING THE 14-DAY STAY PERIODS SET
     FORTH IN BANKRUPTCY RULES 6004(h) AND 6006(d); AND (E )
                  GRANTING RELATED RELIEF

         The United States Department of Health and Human Services (“DHHS”), by

and through the United States Attorney, submits this objection to Debtor’s motion to

sell assets (ECF No. 220). DHHS does not object to a sale of Lauderdale Community

Hospital (“Hospital”). However, DHHS has two significant related concerns. On

behalf of its agency the Centers for Medicare & Medicaid Services (“CMS”), which

operates the Medicare program, DHHS is concerned to ensure that the Hospital’s


                                         1
 Case 19-22020     Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17      Desc Main
                              Document      Page 2 of 20



Medicare provider agreement with DHHS is treated in a manner fully consistent with

the applicable law of Medicare. And on behalf of its agency the Health Resources and

Services Administration (“HRSA”), which is presently overseeing distributions from

the CARES Act Provider Relief Fund created in response to the coronavirus

pandemic, DHHS is concerned to ensure that the applicable federal policies and

directives are followed.

      Each agency’s objection is discussed in turn.

I.   Objection of the Centers for Medicare & Medicaid Services with
regard to the Medicare provider agreement

      DHHS operates the Medicare program, the federal health insurance program

for the elderly and the disabled, through CMS. Debtor holds a Medicare provider

agreement with DHHS. The administrative identifier associated with this Medicare

provider agreement is 44-1314. There are substantial known Medicare overpayments

that have been issued under this Medicare provider agreement. Moreover, there are

several Medicare cost reports that have not yet been audited. The audits of these

several cost reports could reveal either additional overpayments or they could reveal

underpayments.

      Debtor’s motion to sell its assets (ECF No. 220) does not mention the Medicare

provider agreement. Debtor has filed an Asset Purchase and Sale Agreement (“APA”)

(ECF No. 220-1), which does discuss Medicare-related matters. The APA indicates

that certain the “Known Liabilities under . . . cost reports” will be paid in cash at the


                                           2
    Case 19-22020   Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17        Desc Main
                               Document      Page 3 of 20



time of sale closing. ECF No. 220-1 at § 2.1.1.(c). The APA also indicates that certain

other Medicare-related liabilities will be paid “under the terms of a CMS Cure

Agreement to be negotiated.” ECF No. 220-1 at §§ 2.1.1.(c); 4.1.4.     1   The hoped-for

negotiated arrangement is designated in the APA as a condition of closing. ECF No

220-1 at §13.1.3. The APA also does appear to anticipate that the purchaser of the

Hospital will have liability for any cost report-related liabilities that are “unknown .

. . at Closing.” ECF No. 220-1 at §2.2.3. There is, however, no explicit discussion of

any proposed treatment of the Hospital’s Medicare provider agreement itself. For the

avoidance of any doubt, DHHS submits this limited objection on behalf of CMS in

order to state the applicable law of the Medicare provider agreement, in advance of

any auction and of the sale hearing. See ECF No. 228 at p.6.    2


        In support of this portion of its objection, DHHS states as follows:

        1.     Medicare is a program of the Social Security Act, at Title XVIII, created

in 1965 and codified at 42 U.S.C. §§ 1395 et seq. Medicare is an enormous national

health insurance program that processes over a billion claims for payment each year.




1
     To date, there have been no negotiations on this score.

2
   To the extent Debtor may seek to transfer the Hospital’s Medicaid Provider
Agreement, Debtor must serve the State of Tennessee. Although the Federal
Government does supply a substantial share of the funding for Medicaid, it is each
State Government that actually administers the Medicaid program in its state. See
Ark. Dep’t of Health & Human Servs. v. Ahlborn, 547 U.S. 268, 275 (2006)
(describing Federal and State roles in Medicaid).

                                            3
 Case 19-22020     Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17     Desc Main
                              Document      Page 4 of 20



It is a “phenomenally regulated system.” In the Matter of Visiting Nurse Ass’n of

Tampa Bay, Inc., 121 B.R. 114, 119 (Bankr. M.D. Fla. 1990); see Shalala v. Ill. Council

on Long Term Care, Inc., 529 U.S. 1, 13 (2000) (describing Medicare as “a massive,

complex health . . . program . . . embodied in hundreds of pages of statutes and

thousands of pages of often interrelated regulations . . .”).

      2.     A hospital may seek to participate in the Medicare program, in order to

receive Medicare payments as business revenues, for services that the hospital

renders to the elderly and disabled persons whom Medicare insures. These elderly

and disabled persons are the intended beneficiaries of the program. See Baylor Univ.

Med. Clinic v. Heckler, 758 F.2d 1052, 1059 (5th Cir. 1985). The courts have long

recognized that healthcare businesses are merely incidental beneficiaries of

government healthcare payment programs such as Medicare or Medicaid. See, e.g.,

Armstrong v. Exceptional Child Ctr., Inc., -- U.S. --, 135 S.Ct. 1378, 1387 (2015);

Dialysis Ctrs., Ltd. v. Schweiker, 657 F.2d 135, 138 (7th Cir. 1981).

      3.     A Medicare provider agreement is a unique agreement entered into

between a healthcare business and the Secretary of DHHS. 42 U.S.C. § 1395cc.

Unless a business holds a valid Medicare provider agreement with DHHS, the

business cannot seek Medicare payments for services rendered to Medicare

beneficiaries.    42 U.S.C. § 1395f(a).          The Medicare provider agreement

comprehensively incorporates among its governing terms the entire set of applicable

Medicare statutory and regulatory provisions. See, e.g., In re Neumann, 55 B.R. 702,

                                            4
    Case 19-22020   Doc 234   Filed 10/23/20 Entered 10/23/20 09:31:17      Desc Main
                              Document      Page 5 of 20



705 (S.D.N.Y. 1985); In re Monsour Med. Ctr., 11 B.R. 1014, 1018 (W.D. Penn. 1981);

In re St. John's Home Health Agency, Inc., 173 B.R. 238, 247 (Bankr. S.D. Fla. 1994).

        4.   The Medicare provider agreement is the basis of the legal relationship

between DHHS and the business. In choosing to enter into a provider agreement

with DHHS, the health care business subscribes itself fully to the applicable law of

Medicare. The business agrees to maintain compliance with Medicare’s health and

safety requirements for a provider of the applicable type (e.g., hospital, nursing home,

hospice, etc.) and to adhere to the myriad terms, conditions, and criteria that govern

proper Medicare billing. DHHS, in turn, agrees to pay the business for certain

healthcare services delivered to the Medicare program’s beneficiaries, with payments

made in accordance with the terms of Medicare law. See Cmty. Health Servs. of

Crawford Cty., 467 U.S. at 54-55 (1984) ( “Under the contract, the [provider] receive[s]

reimbursement from [Medicare] . . .”). 3

        5.    The Medicare payments that are issued to a business pursuant to a

Medicare provider agreement are well-recognized as a single, ongoing transaction of



3
   Accordingly, a Medicare provider agreement serves a purpose not unlike a
provider agreement between any health insurer and a healthcare business. See
generally Grp. Life & Health Ins. Co. v. Royal Drug Co., 440 U.S. 205, 214 (1979)
(describing insurer’s provider agreements as arrangements “for the purchase of
goods and services” by the insurer from healthcare businesses); Int’l Healthcare
Mgt. v. Haw. Coal. for Health, 332 F.3d 600, 602 n.2 (9th Cir. 2003) (“A
participating provider agreement is a [healthcare business’] contract with a health
plan. It establishes the [healthcare business’] rights and responsibilities in
providing medical services to insured patients.”).

                                           5
 Case 19-22020     Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17      Desc Main
                              Document      Page 6 of 20



up-front, estimated amounts that remain subject to later accounting and adjustment.

E.g., U.S. v. Consumer Health Servs. of America, 108 F.3d 390, 394-96 (D.C. Cir.

1997). The payment provision of the Medicare statute, at 42 U.S.C. § 1395g(a), calls

for “necessary adjustments on account of previously made overpayments and

underpayments” when determining the amount of payment presently due. Section

1395g(a) defines the Medicare program’s substantive payment liability to a provider.

Consumer Health Servs., 108 F.3d at 394-95. “There is no evading [section 1395g(a)]

or circumventing it under any authority or at any time.” In re Tri County Home

Health Servs. Inc., 230 B.R. 106, 112 (Bankr. W.D. Tenn. 1999).

       6.    Typically, the determination that an overpayment or underpayment has

occurred may be made when the provider’s annual Medicare cost report is audited by

DHHS (through its Medicare contractors). It is “inherent” in the nature of the

Medicare payment system that these retrospective reviews and audits can reveal that

an overpayment or an underpayment occurred. See Sims v. U.S. Dep’t of Health &

Human Servs. (In re TLC Hosps., Inc.), 224 F.3d 1008, 1014 (9th Cir. 2000).

       7.    The possibility of overpayments or underpayments may be particularly

high in the instance of an operation such as Debtor’s. Debtor’s operation is a small

rural hospital certified as a provider type called a critical access hospital by Medicare

law.   Although most provider types are now paid by Medicare on the basis of

prospectively-determined rates, this particular provider type is paid on the basis of

the individual hospital’s ‘reasonable costs.’ 42 U.S.C. § 1395f(l)(1); 42 C.F.R. §§

                                           6
    Case 19-22020   Doc 234   Filed 10/23/20 Entered 10/23/20 09:31:17       Desc Main
                              Document      Page 7 of 20



413.70(a)(1), 413.70(b)(2)(i). Therefore, the audits of cost reports are critical elements

of the payment system.

         8.   By the terms of Medicare law, overpayments must be accounted for in

the course of calculating the amount of Medicare payment presently due. See 42

U.S.C. § 1395g(a). The process by which a Medicare overpayment gets accounted for

is well-recognized as recoupment:       the amount of the previous overpayment is

withheld from the provider’s current payments. The “overwhelming majority of

district and bankruptcy courts nationwide which have ruled” on the matter have

recognized this adjustment process as recoupment. In re Holyoke Nursing Home, Inc.,

372 F.3d 1, 4 (1st Cir. 2004); see, e.g., Sims, 224 F.3d 1008; Consumer Health Servs.,

108 F.3d 390; Tri County Home Health Servs. Inc., 230 B.R. 106. 4

        9.    Until such time as a Medicare provider agreement is terminated, there


4
    Medicare law contains its own comprehensive and exclusive remedial scheme for
adjudicating any challenge that a provider may have to a determination made by
the Medicare program. For instance, there are specified processes by which a
provider may challenge a Medicare cost report determination, 42 U.S.C. § 1395oo;
or may challenge a payment determination on an individual Medicare claim, 42
U.S.C. § 1395ff; etc. Any challenge to a decision made by the Medicare program
must be made through the applicable administrative appeal process. See S. Rehab.
Grp., P.L.L.C. v. Sec’y of Health & Human Servs., 732 F.3d 670, 678 (6th Cir. 2013).
Suits sounding in tort, contract, or other theories are not permitted. See S. Rep. No.
404, 89th Cong., 1st Sess. 1965, 1965 USCCAN 1943, 1995 (June 30, 1965)
(legislative history to Medicare statute, stating “It is intended that the remedies
provided by these review procedures shall be exclusive.”). In a vast national
program of the size and scope of Medicare, with thousands of providers seeking
Medicare revenues, and with over a billion claims for Medicare payment filed each
year, Congress reasonably chose to standardize the rights, the recourse, and the
remedies that are available.)

                                            7
    Case 19-22020   Doc 234   Filed 10/23/20 Entered 10/23/20 09:31:17     Desc Main
                              Document      Page 8 of 20



are outstanding obligations for both DHHS and the provider to perform. At any given

time, the provider is in the midst of a fiscal reporting period. After the close of the

fiscal period, the provider is required to file a Medicare cost report for that fiscal

period. DHHS, for its part, must audit that Medicare cost report thereafter.

        10.   A Medicare provider agreement with DHHS is not something that can

be sold. See 42 C.F.R. § 424.550 (prohibition against selling or loaning Medicare

privileges). Under Medicare law, the one circumstance in which a Medicare provider

agreement may be assigned is in the context of a change of ownership of a provider as

a going concern.    In this circumstance, a Medicare provider agreement may be

assigned to a third party, subject to approval by DHHS.

        11.   The applicable regulation is found at 42 C.F.R. § 489.18. An assignee

must take assignment of the Medicare provider agreement “subject to all applicable

statutes and regulations and to the terms and conditions under which it was

originally issued.” 42 C.F.R. § 489.18(d). With the assignment of a Medicare provider

agreement, the new owner of the provider (as assignee of the provider agreement)

“merely steps into the shoes of the prior owner.” Eagle Healthcare, Inc. v. Sebelius,

969 F.Supp.2d 38, 40 (D.D.C. 2013) (citations omitted). 5 The regulation at 42 C.F.R.



5
   “Provider [of services]” is a Medicare statutory term, 42 U.S.C. 1395x(u), referring
to the Medicare-certified healthcare operation itself. This statutory term does not
refer to the business corporation that may own the hospital now nor to the business
corporation(s) that may have owned the hospital previously or may own it in the
future. Although the corporate ownership may change, the “provider” itself remains
the same. Eagle Healthcare, 969 F.Supp.2d 38 at 40; see Delta Health Grp, Inc. v.
                                          8
 Case 19-22020      Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17        Desc Main
                               Document      Page 9 of 20



§ 489.18 entails a full “continuity of obligations.” Mission Hosp. Reg’l Med. Ctr. v.

Burwell, 19 F.3d 1112, 1116 (9th Cir. 2016). This continuity of obligations is an

“essential” element of the Medicare payment system. Id.

       12.    Accordingly, the Medicare provider agreement is assigned with all of its

rights to payment, privileges, responsibilities, fiscal liabilities, and obligations intact,

all flowing to the assignee. In other words, the provider agreement is assigned in

toto. Applicable Medicare law “unambiguously” requires the assignee of the provider

agreement to take liability for Medicare overpayments that were made to the

assignor. U.S. v. Vernon Home Health, Inc., 21 F.3d 693, 696 (5th Cir. 1994); see also

Deerbrook Pavilion, LLC v. Shalala, 235 F.3d 1100 (8th Cir. 2000) (holding that

assignee of Medicare provider agreement is liable for monetary penalty that CMS had

imposed under that provider agreement prior to the assignment); Triad at

Jeffersonville I v. Leavitt, 563 F.Supp.2d 1, 6 (D.D.C. 2008) (also discussing terms

applicable to assignment of a Medicare provider agreement).

       13.    The upshot, then:     “If the new owner [of a provider] elects to take

assignment of the existing Medicare Provider Agreement, it receives an

uninterrupted stream of Medicare payments but assumes successor liability for

overpayments” and all other associated liabilities. Official Comm. of Unsecured



U.S. Dep’t of Health & Human Servs., 459 F.Supp.2d 1207, 1210 (N.D. Fla. 2006)
(though the provider may be sold to a new owner, “the actual provider itself remains
the same”) (emphasis in original).

                                             9
    Case 19-22020   Doc 234   Filed 10/23/20 Entered 10/23/20 09:31:17     Desc Main
                              Document      Page 10 of 20



Creditors v. Chase Manhattan Bank (In re Charter Behavioral Health Sys., LLC), 45

Fed. Appx. 150, 2002 WL 2004651 n.1 (3rd Cir. June 3, 2002). It gets all the rights

and it gets all the obligations. Again, under the applicable law, the straightforward

consequence of the assignment of a Medicare provider agreement is that the assignee

“merely steps into the shoes” of the assignor. Eagle Healthcare, 969 F.Supp.2d at 40. 6

        14.   The nature and extent of any property rights in bankruptcy are

determined by the underlying substantive law. Raleigh v. Ill. Dep’t of Revenue, 530

U.S. 15, 20 (2000); Butner v. United States, 440 U.S. 48, 55 (1979). With regard to a

Medicare provider agreement, it is “[f]ederal [Medicare] law [that] fixes the

relationships and responsibilities of Medicare with . . . providers.” Mission Hosp.

Reg’l Med. Ctr., 19 F.3d at 1117. “These relationships and responsibilities are beyond

the reach of private parties . . . to alter.” Id.   Bankruptcy law recognizes that a

debtor “cannot possess any more than the debtor . . . did outside of bankruptcy.”



6
  Regardless of whatever arrangements the assignor and assignee may make
between themselves privately, the key point is this: once DHHS has given its
regulatory approval to the assignment of a Medicare provider agreement, DHHS
deals solely with the assignee, as a matter of law.
   Now, it bears mention that Medicare law does not require that a purchaser of a
healthcare business must take assignment of the seller’s existing Medicare provider
agreement if it does not want to. See Vernon Home Health, 21 F.3d at 696. In the
alternative, the purchaser may choose simply not to do business with the Medicare
program at all, because doing business with Medicare is a purely voluntary choice.
See Queen City Home Care Co. v. Sullivan, 978 F.2d 236, 247 (6th Cir. 1992). Or, as
another alternative, the new operator may choose to seek to enter into a new
provider agreement with DHHS (although this option will entail a gap period for
which no Medicare payments can ever be sought).

                                           10
    Case 19-22020   Doc 234   Filed 10/23/20 Entered 10/23/20 09:31:17      Desc Main
                              Document      Page 11 of 20



Mission Prod. Holdings, Inc. v. Tempnology, LLC, -- U.S. --, 139 S.Ct. 1652, 1663

(2019).

        15.   The Medicare provider agreement has been long- and widely-recognized

as due treatment under section 365 of the Bankruptcy Code. See, e.g., Monsour Med.

Ctr., 11 B.R. at 1018 (dismissing the attempt to characterize the Medicare provider

agreement as something other than an executory contract as mere “interesting

reading . . . that . . . in no way reflects the reality of the relationship” between DHHS

and hospital); In re Santiago, 563 B.R. 457, 474 (Bankr. D.P.R. 2017) (citation

omitted) (majority of courts “considering the Medicare-provider relationship conclude

that the Medicare provider agreement, with its attendant benefits and burdens, is an

executory contract”); In re Heffernan Mem’l Hosp., 192 B.R. 228, 231 n.4 (Bankr. S.D.

Cal. 1996); St. John’s Home Health, 173 B.R. at 242 n.1; In re Tidewater Mem’l Hosp.,

Inc., 106 B.R. 876, 880 (Bankr. E.D. Va. 1989); In re Provident Hosp. & Training

Ass’n, Case No. 87 B 11069, 1987 WL 383355, at *2 (Bankr. N.D. Ill. Sept. 16, 1987). 7

Requiring the provider agreement to be assumed pursuant to section 365 prior to the

assignment of that agreement to a third-party assignee harmonizes the Medicare



7
   For some examples from the several judicial districts in Tennessee, see In re New
Beginnings Care, Inc., Bankr. E.D. Tenn. Case No. 16-10272 (ordered entered July
2, 2016; approving assumption and assignment of debtor’s Medicare provider
agreement, at ⁋ 2) (appended as DHHS Exhibit 1); In re Healthsphere of America,
Inc., Bankr. W.D. Tenn. Case No. 99-26854 (order entered Oct. 5, 2000; approving
same, at ⁋8) (DHHS Exhibit 2); In re New Am. Healthcare Corp., Bankr. M.D.
Tenn. Case No. 00-03373 (order entered June 22, 2000; approving same, at ⁋12)
(DHHS Exhibit 3).
                                           11
 Case 19-22020     Doc 234   Filed 10/23/20 Entered 10/23/20 09:31:17       Desc Main
                             Document      Page 12 of 20



statute and the Bankruptcy Code. In re Vitalsigns Homecare, Inc., 396 B.R. 232, 240-

41 (Bankr. D. Mass. 2008). Id. A provider agreement cannot be sold, but assuming

and assigning the provider agreement under section 365 permits the provider

agreement to be transferred in conjunction with a the sale of a hospital. Moreover, it

yields an outcome consistent with the terms of the applicable law of the provider

agreement.

      16.    What matters most are, indeed, the applicable terms of Medicare law.

As one bankruptcy court put it aptly and succinctly:

              [T]o the extent Debtor assumes and assigns its Medicare
             provider agreements to [the purchaser of Debtor’s hospital],
             such assumption and assignment shall be fully consistent
             with and subject to applicable laws and regulations
             governing Medicare provider agreements.

In re Barnwell County Hosp., Inc., 491 B.R. 408, 419 (Bankr. D.S.C. 2013) (all

emphasis added).

      17.    Accordingly, DHHS, on behalf of its agency CMS, respectfully submits

that any transfer of the Hospital’s existing Medicare provider agreement to a

purchaser of the Hospital must comport fully with Medicare law, as stated in the

foregoing authorities. Any order approving the sale of the Hospital should reflect

that any assignment of the Medicare provider agreement is fully subject to the

applicable law; or, in the alternative, the pending motion should be denied.

II.   Objection of the Health Resources and Services Administration
(“HRSA”) with regard to Debtor’s proposed transfer of CARES Act Provider
Relief Fund moneys

                                         12
 Case 19-22020    Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17        Desc Main
                             Document      Page 13 of 20



      As a matter quite separate and distinct from the foregoing, DHHS, on behalf

its agency HRSA, objects to Debtor’s proposed transfer of moneys that Debtor has

received in 2020 from the CARES Act Provider Relief Fund created by Congress in

response to the coronavirus pandemic. HRSA, the agency that is overseeing the

massive distributions made from the Provider Relief Fund, objects to Debtor’s

proposed sale insofar as Debtor seeks to transfer ‘unused’ Provider Relief Fund

moneys to a purchaser of the Hospital.

      In accepting payment from the Provider Relief Fund, Debtor attested that it

will comply with DHHS directives on uses of the payment. Debtor presently proposes

to transfer to a buyer of the Hospital “the remaining proceeds (the “Unused Funds”)

of the CARES Act Provider Relief Funds as of the Closing if allowable by order of the

Bankruptcy Court and/or agreement with the United States Department of Human

Services.”   ECF No. 220 at ⁋27; ECF No. 220-1 at p.10 (§3.5). However, DHHS

published a directive several months ago that in the instance of a change of

ownership, Provider Relief Fund moneys are not transferrable from one corporation

to another corporation.   Debtor is not free to violate this directive.

      In support of this portion of its objection, DHHS states as follows:

      1.     The Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),

Pub.L. 116-136 [HR748] (signed into law Mar. 27, 2020), created (among many other

measures) a fund (hereinafter “Provider Relief Fund” or “Fund”) in order “to

reimburse, through grants or other mechanisms, eligible health care providers for

                                           13
 Case 19-22020    Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17     Desc Main
                             Document      Page 14 of 20



health care related expenses or lost revenues that are attributable to coronavirus.”

Id. Provider Relief Fund payments are to be used “for health care related expenses

or lost revenues that are attributable to coronavirus.” Id. Proper uses of payments

from the Provider Relief Fund may include “building or construction of temporary

structures, leasing of properties, medical supplies and equipment including personal

protective equipment and testing supplies, increased workforce and trainings,

emergency operation centers, retrofitting facilities, and surge capacity.” Id. Anyone

who receives a payment “shall submit reports and maintain documentation as the

Secretary of [DHHS] determines are needed to ensure compliance with conditions

that are imposed . . . for such payments, and such reports and documentation shall

be in such form, with such content, and in such time as the Secretary may prescribe

for such purpose.” Id.

      2.     As noted, the legislation expressly vested authority for oversight and

control in the Secretary of DHHS.      It is the Secretary of DHHS who “reviews

applications and makes payments.” Id. Distributions from the Fund are to be “as

determined appropriate by the Secretary.” Id. The Secretary has assigned these

duties to his agency HRSA. Moreover, the legislation directs that it is the Secretary,

through his Office of Inspector General, who will be required to report audit findings

to Congress on the administration of the Fund. Id. Congress directed the Secretary

of DHHS to implement the “most efficient payment systems practicable to provide

emergency payment.” Id. The details of DHHS’ implementation of the duty and

                                         14
     Case 19-22020    Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Main
                                 Document      Page 15 of 20



authority assigned to it by Congress in this regard are discussed on the DHHS

departmental         website,   at   www.hhs.gov/coronavirus/cares-act-provider-relief-

fund/index.html. 8

         3.    In the great interest of expediency, DHHS made prompt initial

distributions from the Provider Relief Fund to hospitals (without their having to

request it).    Anyone who chose to retain the payment received was required

acknowledge the applicable terms and conditions. 9 This was done by completing an

attestation and submitting it through a Payment Attestation Portal created by DHHS

for this purpose. Access to the Payment Attestation Portal required entry of the tax

identification number (“TIN”) of the entity that received the payment. 10 Moreover,

DHHS stated on its website that future reporting would be required in order that

DHHS could ensure full compliance.




8
   The Court may take judicial notice of public records and government documents
available from reliable sources online. Brothers v. U.S., No. 16-cv-00070, 2016 WL
8716659, at *3 (M.D. Tenn. Sept. 30, 2016) (citation omitted); Mitchell v. Tenn. Valley
Auth., No. 14-CV-360, 2015 WL 1962203 n.2 (E.D. Tenn. Apr. 30, 2015) (citations
omitted).
9
  A statement of the Terms and Conditions may be found on the DHHS departmental
website at www.hhs.gov/sites/default/files/terms-and-conditions-provider-relief-20-
b.pdf. The statement was noted as “not an exhaustive list.”

10
   The use of the corporate TIN has been key to the administration of the Provider
Relief Fund. As DHHS has noted, “In order to ensure program integrity and
transparency, [D]HHS made Provider Relief Fund payments to health care
providers based on the latest data available for a TIN.”
                                             15
 Case 19-22020    Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17    Desc Main
                             Document      Page 16 of 20



      4.     Because DHHS was implementing the Provider Relief Fund legislation

on an expedient basis, DHHS could not reasonably address all possible scenarios or

issues at the very outset. Accordingly, DHHS addressed specific matters, as they

arose, during the early weeks of the Provider Relief Fund. Of particular relevance

are the substantial Frequently Asked Questions (“FAQs”) that DHHS published on

the departmental website, at www.hhs.gov/coronavirus/cares-act-provider-relief-

fund]faqs/index.html. DHHS has added to and/or modified the FAQs on a rolling

basis, as additional issues have arisen.

      5.     The question of what happens to ‘unused’ Provider Relief Fund

payments when there is a change in the corporate ownership of a hospital was

addressed early in the process.     The applicable principles have been in place by

DHHS since at least June 2020. A published FAQs addressed the matter:

    If a seller receives Provider Relief Fund money prior to the completion
    of a sale, can the seller transfer some or all of the Provider Relief Fund
    money to the buyer? (Modified 6/22/2020) If the transaction is a purchase
    of the recipient entity (e.g., a purchase of its stock or membership interests),
    then the Provider Relief Fund recipient may continue to use the funds,
    regardless of its new owner. But if the transaction is an asset purchase
    (whether for some or all of the Provider Relief Fund recipient’s assets),
    then the original recipient must use the funds for its eligible expenses
    and lost revenues and return any unused funds to HHS. In these
    circumstances, the Provider Relief Fund money does not transfer to the
    buyer, however, buyers in these circumstances will be eligible to apply for
    future Provider Relief Fund payments. If a bankrupt recipient is liquidated, it
    must similarly use the funds for its eligible expenses and lost revenues and
    return any unused funds to HHS.

(all emphasis added).


                                           16
 Case 19-22020          Doc 234     Filed 10/23/20 Entered 10/23/20 09:31:17      Desc Main
                                    Document      Page 17 of 20



          6.      Data on the payments that have been made from the Provider Relief

Fund       appear       on   a     DHHS   website     tracking   departmental    outlays,    at

www.taggs.hhs.gov/Coronavirus/Providers. (The data are also available through

HRSA’s website, at www.hrsa.gov/coronavirus).                The lengthy list posted on this

website identifies the more than 362,000 entities that have received a payment from

the Provider Relief Fund and that have subscribed themselves to compliance because

they “agreed to the Terms and Conditions.” The website indicates that payment from

the Provider Relief Fund has been made to CAH Acquisition Company 11, LLC in the

amount of $3,722,384 and that the company has agreed to the Terms and Conditions.

          7.      The potential availability of additional Provider Relief Fund payments

has continued since the initial distribution. The most recent announcement of an

additional        $20    billion    was   published     in   early   October    2020.       See

www.hhs.gov/about/news/2020/10/1/trump-administration-announces-20-billion-

in-new-phase-3-provider-relief-funding.html (DHHS press release).

          8.      Control over and responsibility for the Provider Relief Fund was

entrusted by Congress expressly to DHHS. It is DHHS that has been directed to

oversee and monitor the billions of federal dollars available through this Fund. It is

DHHS that is implementing and monitoring this large-scale response to the health

crisis.        And it is DHHS that will be obligated to report to Congress on the

administration of this Fund. DHHS has taken care to address publicly the many

issues and scenarios that can arise, in order to ensure that there is no uncertainty

                                               17
 Case 19-22020    Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17     Desc Main
                             Document      Page 18 of 20



and in order to ensure uniformity in the nationwide administration of the Provider

Relief Fund. In this regard, DHHS spoke clearly in June 2020 on the disposition of

Fund payments in the event of a sale of assets: unused payments are not to be

transferred to another corporation; they are to be returned to DHHS.

       9.    When Debtor accepted a Provider Relief Fund payment, Debtor

committed itself to compliance with the nationwide directives of DHHS on the

administration of the Provider Relief Fund. Debtor cannot accept payment, agree to

comply with the conditions on the use of that payment, and then choose to ignore an

applicable directive. The fact that Debtor happens to be in bankruptcy creates no

greater right to dispose of a Fund payment in contravention of DHHS directives than

an entity has outside of bankruptcy.

       10.   Accordingly, DHHS, on behalf of its agency HRSA, respectfully submits

that Debtor may only dispose of an unused Provider Relief Fund payment amount in

a manner consistent with the published DHHS directives for all recipients, as

discussed above. Any order approving the sale of the Hospital should reflect this; or,

in the alternative, the pending motion should be denied.

III.   Conclusion

       Consistent with the foregoing:

       DHHS, on behalf of its agency CMS, respectfully asserts that an order

approving sale of the Hospital assets should indicate that any assignment of the

Hospital’s Medicare provider agreement shall comport fully with the applicable law

                                         18
 Case 19-22020     Doc 234   Filed 10/23/20 Entered 10/23/20 09:31:17     Desc Main
                             Document      Page 19 of 20



of Medicare; and

      DHHS, on behalf of its agency HRSA, respectfully asserts that an order

approving sale of the Hospital assets should indicate that Debtor’s disposition of any

unused CARES Act Provider Relief Fund payment amount shall conform to DHHS’

published directives for the same;

or,

      In the alternative, the proposed sale of assets should be denied.

                                       Respectfully submitted,

                                       D. Michael Dunavant
                                       United States Attorney

                                       /s/ Monica M. Simmons-Jones
                                       Monica M. Simmons-Jones (BPR #018892)
                                       Assistant United States Attorney
                                       167 N. Main Street Suite 800
                                       Memphis, Tennessee 38103
                                       (901) 544-4231

                                       /s/ Stuart J. Canale
                                       Stuart J. Canale (BPR #012590)
                                       Assistant United States Attorney
                                       167 N. Main Street Suite 800
                                       Memphis, Tennessee 38103
                                       (901) 544-4231




                                         19
 Case 19-22020     Doc 234    Filed 10/23/20 Entered 10/23/20 09:31:17      Desc Main
                              Document      Page 20 of 20



                           CERTIFICATE OF SERVICE

      The undersigned certifies that a true and accurate copy of the foregoing has
been mailed or delivered via the Court’s electronic filing system to the debtor, debtor's
attorney, the United States Trustee, and parties on the matrix.



                                                /s/   Monica    M.     Simmons-Jones
                                                      Monica M. Simmons-Jones
                                                Date: October 23, 2020




                                           20
